Citation Nr: 0120456	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  01-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 26, 1960 
to May 23, 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
psychiatric disability.  The veteran subsequently perfected 
this appeal.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a psychiatric disability on July 1, 1985 and this decision 
was confirmed by a July 30, 1985 rating action; he filed a 
notice of disagreement that same month.

2.  In August 1985, a statement of the case was issued, but 
the veteran did not file a substantive appeal.

3.  In September 2000, the veteran requested to reopen his 
claim for service 
connection for a psychiatric disability and subsequently 
submitted lay statements from his mother, his half sister and 
his stepsister.

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disability has not 
been submitted since the July 1985 rating decisions.



CONCLUSIONS OF LAW

1.  The RO's July 1985 rating decision, wherein the veteran's 
claim of entitlement
to service connection for a psychiatric disability was 
denied, is final.  38 U.S.C. § 4005 (1982); currently 38 
U.S.C.A. § 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the 1985 decision for the purposes of reopening the claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information necessary to substantiate a 
claim for VA benefits.  

Upon review of the record, the Board finds that the duty to 
notify and assist under the VCAA has been satisfied and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001).

The record shows that in October 2000, in response to the 
veteran's September 2000 request to reopen, the RO sent a 
letter to the veteran explaining that his claim for service 
connection for a psychiatric disability had previously been 
denied and due to the expiration of the one year appeal 
period, that decision was final.  Therefore, in order to 
reopen the claim, the veteran needed to submit new evidence 
which showed that the condition happened during service or 
was aggravated by service.  The letter went on to explain 
that the best type of evidence to submit would be medical 
statements.  The veteran was also informed that he could 
submit lay statements and that the VA would make reasonable 
efforts to help the veteran obtain any evidence that he 
specifically identified which might provide a connection 
between his disability and his military service.

Subsequently, in January 2001, the veteran was notified via 
letter enclosing a copy of the December 2000 rating decision, 
that service connection for a psychiatric disability was 
being denied because the evidence he submitted duplicated 
evidence previously considered, was merely cumulative and 
redundant, and therefore, did not constitute new and material 
evidence.  

Likewise, in the February 2001 statement of the case (SOC), 
the veteran was informed that the evidence he submitted in 
connection with his claim to reopen did not constitute new 
and material evidence.  The Board notes that in the law and 
regulations portion of the SOC the RO did not set forth the 
regulation regarding new and material evidence.  However, the 
regulation 38 C.F.R. § 3.156(a), was essentially quoted 
verbatim under the "Reasons and Bases" in the SOC.  As 
such, the Board feels that the discussions contained in the 
October 2000 and January 2001 letters, the rating decision 
and the SOC, adequately informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In connection with his request to 
reopen, in December 2000, the veteran submitted a statement 
wherein he indicated he had sought treatment at VA but was 
referred to other mental health clinics because he was not 
service-connected.  Because any records of these referrals 
would not aid the veteran in his request to reopen, the duty 
to assist was not violated by their absence.  The veteran has 
not identified any other records, medical or otherwise, which 
are pertinent to his current request to reopen and 
consequently, the Board finds that VA has satisfied its duty 
to assist.

The veteran contends that he suffered a mental breakdown 
during service.  The veteran was originally denied service 
connection for a psychiatric disability in July 1985.  The 
veteran was treated during service for an emotional 
instability reaction, which was termed a personality disorder 
on his Report of Medical Survey.  Personality disorders are 
not disabilities for compensation purposes.  See 38 C.F.R. 
§ 3.303 (2000). 

As noted, the July 1985 decision is final.  In order to 
reopen such a claim, the veteran must present new and 
material evidence with respect to the claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Hodge decision 
provides for a reopening standard that calls for judgments as 
to whether the new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra.  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The United States Court of Appeals for Veterans Claims has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.  

Prior to the July 1985 decision, the record contained the 
following:  service medical records for the period August 
1960 to May 1961 and medical records from Charity Hospital of 
Louisiana dated October 1984.  Service medical records 
indicate that in April 1961 the veteran provided a two year 
history of increasingly frequent and severe episodes of 
nervousness, tremulousness, palmar perspiration and 
depression unrelated to known external events and a 
psychiatric consultation was requested.  Following 
psychiatric consultation, separation was suggested.  
Subsequently, the veteran underwent an examination in 
connection with an appearance before a Board of Medical 
Survey.  It was the opinion of the Board of Medical Survey 
that the "patient suffers from a personality disorder which 
renders him unsuitable for the naval service.  He now suffers 
from no disability which is the result of an incident of 
service or which was aggravated by the service."

The 1984 private medical records revealed that the veteran 
was treated for psychiatric complaints alternately diagnosed 
as depression, panic disorder, and a mixed personality 
disorder.

Since the final 1985 decision, the veteran has submitted lay 
evidence which includes various statements from the veteran, 
a statement from the veteran's mother, a statement from the 
veteran's half sister, a statement from the veteran's 
stepsister, and testimony presented by the veteran at a 
hearing at the RO.  

At a hearing at the RO, the veteran testified that he did not 
have any hospitalizations prior to service.  According to the 
veteran, he suffered a mental breakdown caused by anxiety, 
nightmares, insomnia, and physical abuse by his fellow 
sailors.  Ultimately, the veteran hit another seaman and was 
arrested and taken to the mental ward were he was interviewed 
by a psychiatrist.  Subsequently, the veteran was determined 
unsuitable for military service and was discharged.

The statement from the veteran's mother indicates that the 
veteran was a happy person before he entered the service and 
that when he returned he was mentally ill.  The statements 
from the veteran's half sister and stepsister indicate that 
the veteran was a well adjusted person who got along well 
with people and that after he was discharged from the service 
he suffered from panic attacks and depression.  They believe 
that the veteran suffered a mental breakdown during service.

The Board finds that the veteran's statements and testimony, 
and the statements of the veteran's mother, half sister and 
stepsister are new, as they have not been previously 
considered by the RO.  However, although new, the Board does 
not find the veteran's statements or testimony to be 
material.  Although the veteran may provide evidence 
regarding the events in service as well as his continuing and 
current symptomatology, he is not competent to diagnose his 
condition during service as a "mental breakdown" or 
"mental illness."  Likewise, he is not competent to 
establish a relationship between his problems during service 
and any current psychiatric disability.  

Similarly, the Board does not find the statements of the 
veteran's mother, half sister or stepsister to be material.  
Although they are competent to provide evidence regarding 
their observations of the veteran before and after his 
discharge from service, they are not competent to diagnose 
the veteran as having an acquired psychiatric disability as 
opposed to personality disorder during service.




In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The veteran has 
submitted no new evidence to show that his psychiatric 
disability was incurred in or aggravated during service or 
that it was not 
a personality disorder.  Therefore, the evidence submitted 
cannot be considered new and material for the purpose of 
reopening the claim.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disability, 
the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

